DETAILED ACTION
Claims 1, 4-12, and 15-23 were rejected in the Office Action mailed 3/29/2021.
Applicants filed a response and amended claims 12 and 20, canceled claims 1 and 4-11, and added new claims 24-27 on 7/29/2022.
Claims 12 and 15-27 are pending.
Claims 12 and 15-27 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 discloses the limitation of an “undercooling temperature”, however the specification as filed does not contain data to support the range of 0-15°C. Specifically, the specification has Table 6, which contains the data for the undercooling temperature. Table 6 does not support an undercooling temperature below 4.52°C (Example 4.3) or an undercooling temperature above 8.35°C (Example 4.6). Examples 4.1, 4.2, and 4.4 teach elemental ranges outside the presently claimed amounts and therefore cannot be included in the undercooling temperature. 
Claims 24-27 fall within the range of claim 12, however also include values above 8.35°C and below 4.52°C and would therefore also contain new matter. Moreover, claims 15-23 are dependent upon claim 12 and are therefore rejected for similar reasons. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the undercooling temperature" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 15-27, these claims do not remedy the deficiencies of parent claim 12 noted above, and are rejected for the same rationale.

Claim Objections
Claims 12 and 24-27 are objected to because of the following informalities:
Claim 12, line 9: amend “the alloy” to “the lead-free solder alloy”
Claim 24, lines 1-2: amend “the alloy” to “the lead-free solder alloy”
Claim 25, lines 1-2: amend “the alloy” to “the lead-free solder alloy”
Claim 26, lines 1-2: amend “the alloy” to “the lead-free solder alloy”
Claim 27, lines 1-2: amend “the alloy” to “the lead-free solder alloy”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ukyo et al. (US 2016/0279741 A1) (hereinafter “Ukyo”) in view of Maalekian et al. (US 2017/0066089 A1) (hereinafter “Maalekian”). 
	

Regarding claims 12 and 15-27, Ukyo teaches the following composition for a lead-free solder alloy, in weight% (Ukyo, [0017-0034] and [0041]):
Element
Present Invention
Ukyo
Overlap
Ag
3.1-3.8
1.0-4.0
Preferred: 2.0-3.8

Cu
0.5-0.8
0.5-1.0

Bi
1.5-3.2
0-3.0
1.5-3.0
Co
0.05-1.0
0.05-0.25
Preferred: 0.05-0.15

Sb
1.0-3.0
1.0-5.0
Preferred: 2.0-4.0

Balance
Sn & unavoidable impurities
Sn & inevitable impurities



The above ranges of Ukyo fall within, overlap, or encompass the presently claimed ranges. Ukyo also teaches that the lead-free solder can also include Ti in an amount that won’t inhibit the effects of the embodiment (Ukyo, [0046]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

However, Ukyo does not explicitly disclose using 0.005 to 0.02 wt.% of Ti in the composition for a lead-free solder or wherein the undercooling temperature of the alloy is less than 15°C, less than 10°C, less than 8°C, less than 6°C, or less than 5°C.

With respect to the difference, Maalekian teaches the following composition for a lead-free solder alloy, in wt.% (Maalekian, Abstract and claim 1):
Element
Present Invention
Maalekian
Ti
0.005-0.02
0.007-0.015



The above range of Maalekian falls within the presently claimed range. 
As Maalekian expressly teaches, minor added Ti acts as nucleant during solidification and reduces the undercooling, refines grain structure of the solder joint, stabilizes the morphology of solder by forming Ti2Sn3 particles and maintain the strength, and improve the drop shock performance by refining the microstructure and suppressing formation of large Ag3Sn IMC platelets (Maalekian, [0043]). 
 Ukyo and Maalekian are analogous art as they are both drawn to a lead free solder alloy containing, silver, copper, bismuth, antimony, titanium, and tin (Ukyo, Abstract; Maalekian, Abstract).
In light of the motivation to add 0.007-0.015 wt.% Ti as taught in Maalekian above, it therefore would have been obvious to one of ordinary skill in the art to add the amount of Ti of Maalekian in the composition of Ukyo, in order to act as a nucleant during solidification and reduce the undercooling, refine grain structure of the solder joint, stabilize the morphology of solder by forming Ti2Sn3 particles and maintain the strength, and improve the drop shock performance by refining the microstructure and suppressing formation of large Ag3Sn IMC platelets, and thereby arrive at the present invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Given that the materials of the lead free solder of Ukyo in view of Maalekian are substantially identical to the material of the lead-free solder alloy as used in the present invention, as set forth above, it is clear that the lead free solder of Ukyo in view of Maalekian would intrinsically have an undercooling temperature below 15°C as presently claimed. 
 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).




Claims 12 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ukyo et al. (US 2016/0279741 A1) (hereinafter “Ukyo”) in view of Ribas  et al. (WO 2017/192517 A1) (hereinafter “Ribas”). 
	
Regarding claims 12 and 15-27, Ukyo teaches the following composition for a lead-free solder alloy, in weight% (Ukyo, [0017-0034] and [0041]):
Element
Present Invention
Ukyo
Overlap
Ag
3.1-3.8
1.0-4.0
Preferred: 2.0-3.8

Cu
0.5-0.8
0.5-1.0

Bi
1.5-3.2
0-3.0
1.5-3.0
Co
0.05-1.0
0.05-0.25
Preferred: 0.05-0.15

Sb
1.0-3.0
1.0-5.0
Preferred: 2.0-4.0

Balance
Sn & unavoidable impurities
Sn & inevitable impurities



The above ranges of Ukyo fall within, overlap, or encompass the presently claimed ranges. Ukyo also teaches that the lead-free solder can also include Ti in an amount that won’t inhibit the effects of the embodiment (Ukyo, [0046]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

However, Ukyo does not explicitly disclose using 0.005 to 0.02 wt.% of Ti in the composition for a lead-free solder or wherein the undercooling temperature of the alloy is less than 15°C, less than 10°C, less than 8°C, less than 6°C, or less than 5°C.

With respect to the difference, Ribas teaches the following composition for a lead-free solder alloy, in wt.% (Ribas, [0041]):
Element
Present Invention
Ribas
Ti
0.005-0.02
0-1.0
Preferably: 0.005-0.015


The above range of Ribas encompasses the presently claimed range. Moreover, Ribas teaches including cobalt in an amount of 0-1.0 wt.%, preferably from 0.005-1.0 wt.% (Ribas, [0040]). 
As Ribas expressly teaches, the presence of titanium may alter the alloy microstructure, which may improve high temperature mechanical properties including high temperature creep and tensile properties, by facilitating the formation of complex intermetallic compounds and microstructural modification, moreover, titanium may serve to improve strength, interfacial reactions, creep resistance, and drop shock performance (Ribas, [0041]). 
 Ukyo and Ribas are analogous art as they are both drawn to a lead free solder alloy containing, silver, copper, bismuth, cobalt, antimony, titanium, and tin (Ukyo, Abstract; Ribas, [0010]).
In light of the motivation to add 0.005-0.015 wt.% Ti as taught in Ribas above, it therefore would have been obvious to one of ordinary skill in the art to add the amount of Ti of Ribas in the composition of Ukyo, in order to improve high temperature mechanical properties through formation of complex intermetallic compounds and microstructural modification (Ribas, [0041]), and thereby arrive at the present invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Given that the materials of the lead free solder of Ukyo in view of Ribas are substantially identical to the material of the lead-free solder alloy as used in the present invention, as set forth above, it is clear that the lead free solder of Ukyo in view of Ribas would intrinsically have an undercooling temperature below 15°C as presently claimed. 
 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
Applicant primarily argues:
 “In response to previous remarks regarding the synergy of cobalt and titanium, the Examiner indicates that "Applicant has not provided any data showing that it is the combination of cobalt and titanium that would cause the unexpected results rather than cobalt alone being able to provide the results." See Office action, page 10. Applicants respectfully disagree and note that a comparison of Examples 4.2 and 4.3 of the present application demonstrates that not only cobalt and titanium in combination, but the particularly claimed amounts of cobalt and titanium are critical. Examples 4.2 and 4.3 were identical except for the amount of cobalt. Examples 4.2 contained cobalt and titanium with a cobalt concentration of 0.03 wt.%. Example 4.3 contained cobalt and titanium with a cobalt concentration of 0.05 wt.%. Example 4.2 exhibited an undercooling temperature of 10.31°C, while Example 4.3 exhibited an undercooling temperature of 4.52°C. That is, by inclusion of cobalt and titanium in the claimed amount, it was possible to realize a more than 55% decrease in the undercooling temperature. Despite the Examiner's suggestion that cobalt alone may have been able to achieve the surprising result discovered by Applicants, Examples 4.2 and 4.3 clearly demonstrate that as the amount of cobalt is reduced (i.e. outside of the claimed range), the ability to reduce the undercooling temperature is limited.

Applicants respectfully submit that by utilizing the combination of cobalt and titanium in
the claimed amounts, it was surprisingly discovered that it is possible to improve (i.e., lower) the undercooling temperature and impart improved reliability and performance to the solder alloy. Such a reduction in undercooling temperature helps to refine the microstructural features, improve the mechanical properties of the solder, and reduce the likelihood that solder joints solidify at different times.” 
Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
Firstly, Ukyo teaches that cobalt will move toward the interface between the part and the solder joint during soldering to form fine Co6Sn5, thus propagation of a Cu3Sn layer is suppressed in the vicinity of the interface and crack propagation suppression is improved in the vicinity of the interface  (Ukyo, [0032]). Therefore, since Ukyo teaches that cobalt would form fine Co6Sn5 and suppress the propagation of a Cu3Sn layer, the result is not unexpected as Applicant claims. Moreover, Maalekian teaches, minor additions of Ti acts as a nucleant during solidification and reduces the undercooling, refines grain structure of the solder joint, stabilizes the morphology of solder by forming Ti2Sn3 particles and maintain the strength, and improve the drop shock performance by refining the microstructure and suppressing formation of large Ag3Sn IMC platelets (Maalekian, [0043]).
Therefore, the combination of Ukyo and Maalekian teaches adding both Co and Ti to the solder alloy in order to form intermetallic compounds and improve the mechanical properties.

Secondly, the data to establish unexpected results is unpersuasive as set forth below.
The data is not commensurate in scope with the scope of the present claims. Specifically, the data only shows the lead-free solder alloy using specific amounts of Ag, Cu, Bi, Co, Sb, and Ti, to produce a specific undercooling temperature, while the present claims broadly state a lead-free solder alloy having a chemical composition consisting of, by wt.%, Ag: 3.1 to 3.8%, Cu: 0.5 to 0.8%, Bi: 1.5 to 3.2%, Co: 0.05 to 1.0%, Sb: 1.0-3.0%, Ti: 0.005 to 0.02%, and the balance being tin together with any unavoidable impurities and an undercooling temperature of less than 15°C (which includes Example 4.2, which falls outside of the particularly claimed amount of Co).
Additionally, the data does not show using the lower claimed limits of the amount of Ag and Cu, the upper claimed limits of the amounts of Bi and Co, and the upper and the lower claimed limit of the amounts of Ti. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of Ag, Cu, Bi, Co, and Ti.

Applicant also argues:
“While the Examiner relies upon Maalekian for the disclosure of titanium, notably absent
from the disclosure is any mention of cobalt. In fact, cobalt is not disclosed or suggested
anywhere in the Maalekian reference. Therefore, Maalekian also fails to provide any teaching or suggestion with respect to the synergistic effect surprisingly discovered by Applicants by the combination of cobalt and titanium in the claimed alloy.” 
Remarks, pg. 8
The Examiner respectfully traverses as follows:
Maalekian is only used as teaching reference in order to teach the amount of titanium. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Specifically, the titanium in Maalekian is being added to decrease the undercooling temperature (Maalekian, [0043]), and one of ordinary skill in the art would be motivated to add titanium to a lead free solder alloy for this purpose. 

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738